DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 11 January 2021 in response to the Final Office action mailed 9 October 2020, has been entered and fully considered. As per Applicant’s filed claim amendments claims 1-5, 9, 16-17 and 19-23 are pending under examination, wherein: claims 1, 3-5, 19 and 23 have been amended, claims 2, 9, 16-17 and 20-22 are as previously presented, claims 10-15 are withdrawn by previous restriction requirement, and claims 6-8 and 18 have been cancelled by this and/or previous amendment(s). 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.
 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim is indefinite as it is not clear what is meant by “possibly” i.e. a) optionally, b) preferably, etc. (see first recited ‘feature’).
	Regarding claim 16, i) there is a lack of antecedent basis for both ‘a crosslinker capable of undergoing radical polymerization’ and ‘a free radical initiator’; and ii) it is unclear if the claim intends to refer to the aqueous curable binder composition of claim 1, or  the ‘binder obtained from’ of claim 1. This includes claims 17-20 as they depend from claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-5, 9, 16-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Englert et al. (US 6,855,753) as evidenced by KymeneTM Wet-Strength Resin Innovations Technical Brochure 2014.
Regarding claims 1-2, 4 and 23, Englert teaches acoustical tiles and panels, and similar applications using water-felting methods, obtained from a composition comprising a lightweight aggregate, a polyamine epichlorohydrin resin binder, and further optional mineral fibers, clay fillers, etc. (col 3-5). Englert teaches the polyamine epichlorohydrin resin binder is used to replace some or all of the conventionally used starch binder (col 2 ln 30-40; Table1), wherein useable ranges include: up to 75% perlite, up to 25 cellulosic fiber, 0 to 25% filler, 0 to 85% mineral filler, 0 to 15% starch, and 0 to 7.5% polyamine epichlorohydrin resin binder (Table 1)(substantially overlaps with and renders taught instant 99/1 to 60/40 (claim 1), instant 98/2 to 70/30 (claim 4), and instant 95/5 to 75/5 (claim 23) ratio of polysaccharide to azetidinium).  Englert teaches the azetidinium groups in the polyamine epichlorohydrin resin binder are responsible for crosslinking (col 3-4). 
Englert explicitly invites the inclusion of conventionally used starch. While Englert does not specifically teach starches having 2-5000 (claim 2) or 2-10,000 (claims 1 and 18) saccharide units, one of ordinary skill in the art would have found it obvious to look to the well-known, conventional and commercially available starches and arrive at the instant invention with a reasonable expectation of success.
Regarding claim 3, Englert teaches the compositions and articles as set forth above. Englert further teaches the polyamine epichlorohydrin resin includes those sold under the names Kymene 557 and Cal-Zet 40, and similar products produced commercially by Cytec, Henkel, Georgia-Pacific, etc. (col 4 ln 10-20). It is noted that Kymene 557 is a polymeric resin material that reads on instant claim 3 (see evidentiary reference to KymeneTM Wet-Strength Resin Innovations Technical Brochure 2014).
Regarding claim 5, Englert teaches the compositions and articles as set forth above. Englert further teaches retention aids may be included such as guar-based products with both cationic and anionic groups, sodium carboxymethylcelluloses, and low molecular weight anionic polyacrylic water-soluble resins (col 4 ln 21-43) (instant crosslinker capable of undergoing radical polymerization (claim 5)(readable over first recited optional ‘feature’). 
Regarding claim 9, Englert teaches the compositions and articles as set forth above. Englert further teaches the inclusion of clay filler including commercially produced clays such as kaolin, bentonite, etc. (col 5 ln 10-20), as well as inorganic fillers including calcium carbonate, silica, etc., and further lightweight aggregates, surfactants, flocculants, etc. (col 5 ln 20-30), cellulosic fibers, wood fibers (col 4 ln 45-68) and retention aids (col 4 ln 21-43). 
Regarding claims 16-17, Englert teaches the compositions and articles as set forth above. Englert further teaches mixing the components with water (examples)(instant aqueous composition) and further teaches retention aids may be further included such as guar-based products with both cationic and anionic groups, sodium carboxymethylcelluloses, and low molecular weight anionic polyacrylic water-
Regarding claim 19, Englert teaches the compositions and articles as set forth above. Englert further teaches the polyamine epichlorohydrin resin includes those sold under the names Kymene 557 and Cal-Zet 40, and similar products produced commercially by Cytec, Henkel, Georgia-Pacific, etc. (col 4 ln 10-20). It is noted that Kymene 557 is a polymeric resin material that reads on instant claim 19 (see evidentiary reference to KymeneTM Wet-Strength Resin Innovations Technical Brochure 2014).
Regarding claim 20, Englert teaches the compositions and articles as set forth above. As-amended claim 20 is further limiting to an optional component of claim 16 and claim 20 recites the free radical initiator as optional. 
Regarding claim 21, Englert teaches the compositions and articles as set forth above. Englert further teaches inclusion of mineral wool of the type conventionally used in acoustical tiles (col 5 ln 20-23). It would have been obvious to one of ordinary skill in the art to select/include a mineral wool mat as Englert teaches conventional mineral wool materials may be used. 
Regarding claim 22, Englert teaches the compositions and articles as set forth above. The recitation of instant claim 22 is further limiting to a non-positively recited and unselected optional alternative of instant claim 1 (i.e. composite wood board article) and is therefore deemed met. 


Response to Arguments/Amendments
The objection to the specification is withdrawn as a result of Applicant’s filed specification amendments. 
The objections to claim 5 is withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 112(b) rejections of claims 4 is withdrawn as a result of Applicant’s filed claim amendments, and the rejections of claims 5 and 16-20 are maintained as set forth above. Applicant asserts amendments have been presented to overcome the set forth rejections, however no amendments appear to have been made with respect to the rejections as set forth. 


The 35 U.S.C. 103 rejection of claims 1-5, 9 and 16-23 as unpatentable over Englert et al. (US 6,855,753) as evidenced by KymeneTM Wet-Strength Resin Innovations Technical Brochure 2014 is maintained. Applicant’s arguments (Remarks, pages 10-18) have been fully considered but were not found persuasive. 
Applicant’s arguments are substantially the same as presented in the previous response of 23 June 2020 and 9 July 2020 (supplemental). The Examiner has previously considered these arguments and maintains the positions set forth in the Final Office action of 9 October 2020 as follows:
Applicant argues that Englert teaches away from starch based upon preferred embodiments and examples. This is not found persuasive. Notably Englert explicitly teaches starch may be present from 0 to 15% (see rejection). While Englert teaches partial or full replacement of starch in preferred embodiments, such does not negate the broader teachings wherein starch is invited and readily envisioned. It is noted that a Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)).
Applicant argues that Englert does not provide sufficient guidance to one of ordinary skill in the art to select starch readable on the instant claims. This is not persuasive as Englert explicitly directs one of ordinary skill to conventional and commercially available starches (see above). Applicant has failed to demonstrate that conventional, commercially available starches would not read on any starch having 2-10,000 (or 2-5000) saccharide units as claimed. Applicant further argues that Englert does not enable inclusion of starch. This is not persuasive as Englert teaches 0-15% starch may be present and as such Englert enables starch. 
Applicant asserts the Office action relies upon Kymene to support the rational of selecting starch from well-known, commercially available starches, as rejected. The Examiner notes that Kymene was not so relied upon and directs Applicant’s attention to the rejection set forth above. Kymene was relied upon only to provide evidence that Kymene 557 is a polymeric resin material that reads on the polyazetidinium structure of claim 3 and 19 (see above). Applicant’s misinterpretation of the evidentiary reference is not persuasive. 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to Applicant’s argument that the instant invention has achieved unexpected results, the Office points out that enhancing and improving upon existing properties is not necessarily equated to the generation of unexpected results.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP §716.02.  Further, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).
               In this case, Applicant has not demonstrated the unexpected results occur across the entire claimed ratio range and not outside thereof and the tested ratios are unexpected increases or merely a predictable improvement.  The instant examples are also not commensurate with respect to the claimed polysaccharides, claimed starch, claimed polysaccharide unit range, etc.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767